Citation Nr: 1145077	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on June 23, 2009.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The appellant's status as a veteran is not confirmed by the record; although the VAMC has processed the claim as though the appellant has verified service.  In light of the findings below, further discussion of this issue is rendered moot.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Albany, New York, VAMC, which denied the appellant's claim for reimbursement for unauthorized medical expenses.  
FINDINGS OF FACT

1.  The appellant is not service-connected for any disability and is not a participant in a vocational rehabilitation program.

2.  The appellant's claim for reimbursement for unauthorized medical expenses was received on November 18, 2009, more than ninety days after unauthorized medical services were rendered on June 23, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility on June 23, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A.  § 1725.  The first statute applies to veterans either service connected for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  The appellant does not contend, and it is not shown, that she is service-connected for any disability or is a participant in a vocational rehabilitation program.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted. 

The Veterans Millennium Health Care and Benefits Act (Act) provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  

All such claims must be received within certain time limits.  Claims must be received within 90 days prior to the latest of the following dates: July 19, 2001, discharge from the facility furnishing the emergency treatment, date of death if the patient died, or the date the veteran exhausted attempts to obtain third party payment of the expenses.  See 38 C.F.R. § 17.1004(d).

The appellant sought medical care on June 23, 2009, at the Glen Falls Hospital emergency room for an allergic reaction to a spider bite.  The appellant submitted her claim for reimbursement on November 18, 2009.  The appellant's claim states the she had and has no other insurance.

The uncontested facts show that the claim was received more than ninety days after July 19, 2001, no death occurred and no third part payment could be obtained.  The appellant's claim was received after the expiration of ninety days which would have occurred in September 2009.  Thus, the Board finds that the appellant's claim was untimely.  The Board concludes that the claim is barred by operation of the statute of limitations for such claims.

The appellant has stated in pursuit of this appeal that she contacted someone at VA through a public contact telephone line.  This person told her that the bill "should" be covered by VA.  There is no evidence of this contact in the claims file.  The Board notes, however, that the public outreach staff is not adjudicators and is not trained to evaluate claims.  While the Board sympathizes with the appellant's feeling of being misled, this does not alter the legal outcome of this case.  

The Board has also considered whether this might constitute a claim, should some confirmation of the telephone call be found.  The appellant stated in her January 2010 Form 9 that she was unaware of VA's reimbursement program until late October 2009 when discussing it with a friend.  Thus, her telephone call could not have occurred until after the expiration of the claims filing window. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on June 23, 2009, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


